Earl Warren: Number 19, Robert F.Kennedy, Attorney General of the United States, Appellant, versus Francisco Mendoza-Martinez. Mr. Davis, you may proceed.
Thomas R. Davis: Mr. Chief Justice, may it please the Court. This case is here on direct appeal from a judgment of the Southern District of California under 28 United States Code 1252 and it's here on direct appeal because that Court held invalid a statute of Congress, Section 401 (j) of the Nationality Act of 1940, providing that person subject to the draft who leave the country for the purpose of evading draft are expatriated, lose their nationality and Section 1252 provides for direct appeal to this Court from the judgment of any court of the United States holding invalid a statute of Congress. As the Court will no doubt recall, the case has been here twice before at the October term, 1957. The case was remanded after the decisions in the Perez and Trop cases relating to expatriation for foreign voting and expatriation for desertion. At that time, the District Court held the statute unconstitutional and it was again appealed by the Government directly to this Court. After the argument of the case, the Court sua sponte, found in the record a lurking question of collateral estoppel which it thought beclouded the record and it remanded the case to the District Court with permission to the parties to amend the pleadings to raise that issue. And the case was so remanded and as I shall stand in a min -- state in a minute, that issue was resolved adversely to the appellee by the District Court and the District Court again held the statute unconstitutional and the Government again brought the case here. Now, in this posture of the case, there are two issues before the Court. One is the non-constitutional issue on which the Court remanded the case the last time. That is the issue of collateral estoppel because Mendoza-Martinez, the appellee had been convicted of draft evasion in 1947. And the question is, whether that conviction for draft evasion in 1947 collaterally estops the Government in this case from claiming that he lost his citizenship as a result of Section 401 (j) of the Nationality Act. And the other question is the same question which has been twice here before that is the validity of the statute itself and that issue in and of itself comes here unencumbered by any dispute as to the facts because the facts had been stipulated below both on the prior occasions and on this occasion and Mendoza-Martinez has agreed that he did leave the country and remain abroad for the purpose of evading the draft. I should state at the outset for a moment that there follows this Number 20, a Court case which has a relationship to this case. In that, there was presented in that case the constitutionality of the successor provision in the 1952 Act. This case arises under the 1940 Act. The successor provision, as I will try to point out in that case, is in the respect pertinent here is the same as Section 401 (j) with which we are dealing. But there are nonconstitutional issues in the Court case which are different from the non-constitutional issue in the present case. And there is one further fact which I should mention at the outset which may have some significance and may not which does differentiate the court case from the present case, because this appellee is a dual national, that is since birth, he was a national of both Mexico and the United States. The Court in the next case so far as we know is only a national of the United States. Now, the facts are very simple.
William J. Brennan, Jr.: Now, before you get to them Mr. Davis, this is a one judge tentative to one constitutionality --
Thomas R. Davis: Yes, but --
William J. Brennan, Jr.: -- the court was a three-judge.
Thomas R. Davis: Yes.
William J. Brennan, Jr.: Why wasn't there three-judge court required here?
Thomas R. Davis: The answer Mr. Justice is that a three-judge court is only required when an injunction is sought against the enforcement or operation of an act of Congress, an injunction as the words of the statute.
William J. Brennan, Jr.: Well, what was sought by this complaint?
Thomas R. Davis: Declaratory judgment.
William J. Brennan, Jr.: Well, is that so, at page 23.
Thomas R. Davis: Well, may I go into that for a moment, Mr. Justice. I have two answers. And one is that as this case was brought originally and if the Court will look at the record of the 1957 term I have examined, the amended complaint which came to the Court at that time as solely for declaratory judgment.
William J. Brennan, Jr.: You mean we don't have the amended complaint here?
Thomas R. Davis: You don't have the first amended complaint. It was unfortunately never printed.
William J. Brennan, Jr.: Why would it -- well now, what is before us? The second or one --
Thomas R. Davis: Yes, but I'm quite --
William J. Brennan, Jr.: -- concerned about it is --
Thomas R. Davis: Yes, but what I'm trying to say is that that was amended after the case was remanded at the preceding -- by the preceding decision of the Court and which consent was only given to the parties to amend with respect to the issue of collateral estoppel. And my first point is that this amendment of the complaint at that time when the case was remanded before was not pursuant to the Commission which this Court had given in the 1959 term and it's remanded only on the issue of collateral estoppel. So that this amendment of the complaint to ask for an injunction against the deportation order which is on page 23 of the record was not -- it's pursuant to the mandate of this Court and therefore it was not a proper amendment. That's my first point in that.
William J. Brennan, Jr.: But where -- how do we know all this? From what --
Thomas R. Davis: Well, the mandate of the Court is in the record. The mandate of the Court of the 1959 term is in the record.
Tom C. Clark: Are there any more amendment --
Thomas R. Davis: At page -- at page 20, it is ordered and adjudged by this Court, that this Court be in the same as hereby remanded to the District Court with permission to the parties to amend the pleadings if they so desire to put in issue the question of collateral estoppel and to obtain an adjudication upon it. As I read that, it gives consent to one amendment of the complaint or one subject. It does not give consent to other amendments of the complaint. That is my first answer --
William J. Brennan, Jr.: Well -- is this second amended complaint before us is part of the record upon which we have to decide this case?
Thomas R. Davis: Yes, but one of my -- my statement, Mr. Justice Brennan, is that this amendment was an improper amendment which the Court need not pay attention to in deciding this case. I have other answers but that's my first one. And the second answer --
Felix Frankfurter: A very wise man once said, “One good answer is enough.”
Thomas R. Davis: But obviously, Mr. Justice Brennan may not be satisfied with that answer --
Potter Stewart: Naturally, obviously, I can assure you, he's not satisfied.
Thomas R. Davis: Then I would go on --
Felix Frankfurter: I didn't say that your -- the answer you've given me is (Voice Overlap)
Thomas R. Davis: I -- I under --
Felix Frankfurter: Let me ask you a better one.
Thomas R. Davis: I understand, Mr. Justice. The second answer I have --
Earl Warren: Aren't you going to give us -- tell us why that isn't -- why it isn't a proper amendment.
Thomas R. Davis: Because the Court remanded the case only to amend the case -- amend the pleadings with respect to collateral estoppel. And this amendment asking for an injunction in addition to a declaratory junction does not relate to the issue of collateral estoppel, has asked for another type of additional relief going to the whole case.
William J. Brennan, Jr.: Let me get this clear Mr. Davis. You're telling us now that this prayer at page 23 of the second amended complaint asking that defendants are enjoined and restrained. You say there was no such prayer in either the original complaint --
Thomas R. Davis: I don't --
William J. Brennan, Jr.: -- or the first amended complaint?
Thomas R. Davis: I don't know about the original complaint but the First Amendment complaint which I have seen in the record of the Court at the 1957 term which was first here did not contain this paragraph four.
Potter Stewart: That would also be the record that was before us in the 1959 (Voice Overlap) --
Thomas R. Davis: That is right.
William J. Brennan, Jr.: Well, that might explain why none of us saw the possibility of the three-judge court question with that matter.
Thomas R. Davis: I think actually --
William J. Brennan, Jr.: Perhaps why you didn't see it too.
Thomas R. Davis: I think actually -- I think it doesn't exist even apart from this Mr. Justice.
William J. Brennan, Jr.: I know you do.
Thomas R. Davis: For the reason --
William J. Brennan, Jr.: On the face of this complaint.
Thomas R. Davis: No, even on the face of the complaint.
William J. Brennan, Jr.: Alright. But it --
Thomas R. Davis: The reason is that the Court -- that the Court has indicated that a three-judge court is to be convened only where there is to be an injunction against the enforcement of a federal statute and the mere asking for an injunction in other respects or the mere asking for the invalidation of the statute so a declaratory judgment doesn't trigger the three-judge court provision. Now this --
William J. Brennan, Jr.: Is there any case on that latter proposition?
Thomas R. Davis: Well, yes. The case that I'm about to cite to Your Honors is the case of Flemming against Nestor which was decided two terms ago in an opinion by Mr. Justice Harlan.
William J. Brennan, Jr.: Harlan.
Thomas R. Davis: And we think it's quite close for this reason. There was in that case -- the Social Security Administration had denied social security benefits to Nestor because he had been deported for certain reasons and under the statute he was no longer entitled to benefit. He attacked the constitutionality of that provisional statute. And of course, he was denied relief by the administrators. And he brought suit in the District Court not asking for a three-judge court, but under the special provision of the Social Security Act which provides a review by a single-judge. And, he -- the question -- this Court preserved the hearing on the merits, the issue of whether there should have been a three-judge court. And the Court decided on that time that in that particular -- in that kind of case, where he was seeking a review of the denial of benefit even though it was --
William J. Brennan, Jr.: That was of an administrative decision.
Thomas R. Davis: That's right and the same is true here, because this is being brought under Section 503 of the Nationality Act. Perhaps, if I complete my statement of the Flemming case or the Nestor case, I'll be able to show the analogy, which we think exists. The Court there said that even though the District Court, the single-judge court, had the power to pass on the constitutionality of the statute in reviewing the denial of benefits, it didn't seek -- the case didn't seek an injunction against the operation of the statute as a whole, and therefore, a one judge court was proper, and it upheld the jurisdiction of the District Court and went on to the decide the merits. Now, the analogy that we think exist in this case, that this is too, also, being brought under a special provision of the statute, Section 503 of the 1940 Act which provides for a declaratory relief against denial to citizenship claims by the administrators.
William J. Brennan, Jr.: Well, except this, Mr. Davis. If we had only this complaint before us, why isn't this complaint in fact seeking a declaration that he was a citizen and in addition, an injunction enforcing that declaration, not merely as in Flemming and Nestor, the reversal of an administrative action?
Thomas R. Davis: Well, I think in --
William J. Brennan, Jr.: On the face of this complaint, why isn't that what this complaint is?
Thomas R. Davis: I think in Flemming and Nestor that -- that -- I do not recall that they ask for an injunction in addition though they may have. I'm not sure about that. But what they --
William J. Brennan, Jr.: My recollection --
Thomas R. Davis: What they basically ask for was a determination that the statute was invalid, and therefore, that the administrator was wrong. Here, what is being asked is for a declaratory judgment, in fact, the very first -- said portion of the complaint on page 21 says “This is an action for a declaratory judgment under the.”
William J. Brennan, Jr.: How much is it true? It's a declaratory judgment that he is a citizen and the relief of an injunction against the enforcement of the deportation orders on the ground that he is a citizen, not merely a reversal of an administrative decision, is it?
Thomas R. Davis: Yes, but compared to the complainant in the court came where they ask for an injunction against the enforcement of the statute and enforcement of the statute not only an injunction against the enforcement of a particular administrative decision. I do not recall at the moment whether in Flemming and Nestor, though it may have been, but I don't recall, they added on to their original review relief provision -- request for relief. And they're -- and also to enjoin the Secretary --
William J. Brennan, Jr.: I don't think so. You may be right but --
Thomas R. Davis: I'm not --
William J. Brennan, Jr.: I think all they asked in Flemming and Nestor was for a judgment and I'm quoting “affirming, modifying or reversing the administrative decision”.
Thomas R. Davis: I'm not certain --
William J. Brennan, Jr.: I thought that's all I ask.
Thomas R. Davis: -- whether they had it or not, but I think it would have made a difference if they had. I think that if they had sought -- follow the statutory proceeding of the Social Security Act and had asked for what they ask that had then added a catch off phrases here asking for an injunction against the secretary to prevent him from enforcing the statute against it or denying relief.
William J. Brennan, Jr.: Well, certainly again --
Thomas R. Davis: Yes sir.
William J. Brennan, Jr.: On the face of this amended complaint, what's asked is an injunction against enforceable deportation letter.
Thomas R. Davis: Well, that's a different thing from an injunction against the enforcement of the statute. As I think --
William J. Brennan, Jr.: Well, deportation orders have to rest on the constitutionality of facts.
Thomas R. Davis: Well, yes, yes. I agree with that. But, if I come back --
William J. Brennan, Jr.: Well, I don't see how that is an enforcement -- an injunction against the enforcement of the statute.
Thomas R. Davis: I come back to the thing I said before Mr. Justice Brennan that where there is a statutory proceeding, a special statutory proceeding such as existed in Flemming and Nestor, and as we think exist here, a special statutory proceeding will have more to say about this in the next case, but it applies here where there is a statutory proceeding for review, in here it's called the declaratory judgment type of action.
William J. Brennan, Jr.: Well, it is a declaratory judgment though under the general declaratory statute.
Thomas R. Davis: No, this is not.
William J. Brennan, Jr.: 1503 (a)?
Thomas R. Davis: This is under the special provision.
William J. Brennan, Jr.: 1503 (a)?
Thomas R. Davis: 1503 (a) of Title 8 --
William J. Brennan, Jr.: That is a special --
Thomas R. Davis: -- is a special provision.
Potter Stewart: Which in turn refers to the (Voice Overlap) declaratory judgement statute?
Thomas R. Davis: Yes. But it provides a special provision.
Potter Stewart: Right.
Thomas R. Davis: And our argument is that whether there is a special provision of that kind --
William J. Brennan, Jr.: It's not from a special -- not from administrative declaratory.
Thomas R. Davis: Well, it is only triggered if there has been an administrative denial. It is not precisely the same as the kind of review you have in a labor board case but you can just start it. If you think you want a declaration of your nationality, you have to had an administrative -- a final administrative denial of your plan, and that triggers the special statute and when you -- when a review proceeding is brought under this -- a special statute of that kind as in Flemming against Nestor, and where you are really seeking a review in reverse of an administrative determination of nationality as it's true in Flemming against Nestor, we think that --
William J. Brennan, Jr.: If I accept your words and your description that's what it is, that's -- that's an accurate descriptive you are having.
Thomas R. Davis: Well --
William J. Brennan, Jr.: You have to get the administrative determination.
Thomas R. Davis: Yes.
William J. Brennan, Jr.: But then you have to get a judicial review by a way of declaratory judgment and I suggest that if you answer that, a prayer for injunctive relief has certainly this second amended complaint. Then you do raise the question of the application of 2283 and the requirement for three-judge court.
Thomas R. Davis: Mr. Justice, I'd say again that if in the Nestor case, the plaintiff there had raised -- and there had said four after the review proceeding and declaratory judgment and we seek an injunction against the Secretary's denying benefits to may -- on the ground of the invalidity of the statute. I think that the decision of the Court would not have been any different than it was, and that the Court would have said that a single-judge could properly have -- hear the case.
Felix Frankfurter: Am I right in saying that underlying your specific argument is the assumption, the starting point that the three-judge court provision must be strict according to the letter enforced and no argumentative consideration, something just as good as that.
Thomas R. Davis: I think that is in the course of decisions of the Court that the Court --
Felix Frankfurter: But at the bottom of it --
Thomas R. Davis: The Court has indicated that there can be determinations of unconstitutional --
William J. Brennan, Jr.: Well, let's see. Let's say for example, suppose we don't have this particular problem but one just relies under the declaratory judgment action --
Thomas R. Davis: I think --
William J. Brennan, Jr.: -- to attack the constitutionality of the federal statute. And all he seeks is a --
Thomas R. Davis: Declaratory judgment.
William J. Brennan, Jr.: -- that was all that was done in this case, is a declaration of unconstitutionality of the federal statute, that in that way, you can get around the requirement --
Thomas R. Davis: I think that has always been the interpretation --
William J. Brennan, Jr.: But that hasn't -- that -- has this Court ever held that?
Thomas R. Davis: No, I think the issue is never been decided but I think that has been the course of interpretation.
William J. Brennan, Jr.: Well, that's a rather easy way to get around the three-judge requirement, isn't it?
Thomas R. Davis: Well, the Congress provided an injunction because they were interested in not stopping the wheels of administration from going. An injunction has an effect which is declaratory judgment.
William J. Brennan, Jr.: No, tell me. Tell me, if there's a declaratory judgment that an act of Congress is unconstitutional, is there any member of the executive department charge of this enforcement that would in fact enforce it?
Thomas R. Davis: Oh, yes. I think --
William J. Brennan, Jr.: Sure he would.
Thomas R. Davis: -- I think that that he would enforce (Voice Overlap) the particular case.
William J. Brennan, Jr.: It's a judicial determination that is unconstitutional.
Thomas R. Davis: Yes, if it were decided by a lower court, yes.
Speaker: But it has been -- the defense argument about it (Inaudible).
Thomas R. Davis: That made me. I'm not aware of that. But I think --
William J. Brennan, Jr.: I'm not aware of any either.
Thomas R. Davis: -- and I think that's one reason why the Congress passed 28 U.S.C. 1252 providing for a direct appeal, because where there -- and that's not limited to injunctions that can cover declaratory judgments any kind of civil proceedings.
William J. Brennan, Jr.: But what was the idea of a three-judge court?
Thomas R. Davis: I think the idea originally, and of course it came in with relations to state -- of state legislation. It came in long before there were a declaratory judgment or at least before they come long before the federal declaratory judgment passed. And the common way of proceeding in those cases was to enjoin a state from enforcing a particular statute. Of course, it was only -- the only people who could take, what shall I say, benefit of it were the plaintiffs and those incriminated.
William J. Brennan, Jr.: This is the long way around to saying that the Congress didn't want single-judges declaring state statutes or preventing the enforcement of state statutes in the grounds of unconstitutionality by enjoining their enforcement.
Thomas R. Davis: No, I think that Congress didn't care about single-judges saying that state statutes were unconstitutional. It didn't want single-judges to enjoin the operation of the statute, so that the entire administrative procedure or whatever it was under the statute would come to halt. I think that that's true. Then, I think history is also showing that there is kind of narrowing in the eyes of Congress of the impact of the three-judge court provision, so that as time went on, and it was applied to the federal government later, and then as time went on, this Court indicated that there could many decisions of unconstitutionality without have -- without a three-judge court by a single-judge court. And then in 1937, in the New Deal days, the Congress put in its provision that I stressed, the 1252, where a single-judge could do it because they understood that there would be proceedings where a single-judge would hold the statute of un -- unconstitutional of federal statute. They want a quick review, but I think that the difference -- there is a difference between quick review in this Court which they didn't want, and provision for a hearing by a three-judge court which they were willing to leave in the terms of which it had classically been an injunction against the operation or enforcement of the statute. That Mr. Justice is our position.
William O. Douglas: On the merits, are there any decisions apart from the lower court ruling in this case that a resident alien who leaves for the purpose of evading the draft and returns could be prosecuted for evading the service?
Thomas R. Davis: Resident alien? No. There are no -- it could be prosecuted. I don't know. I haven't looked up the decisions relating to resident aliens. I do not know.
William O. Douglas: They're the ones that --
Thomas R. Davis: No.
William O. Douglas: But you say in your brief would be subject to prosecution?
Thomas R. Davis: We say that both citizens and resident aliens would --
William O. Douglas: Yes.
Thomas R. Davis: -- I come then to the collateral estoppel issue which --
William O. Douglas: Yes but --
Thomas R. Davis: -- which you are talking Mr. Justice.
William O. Douglas: Is this the only decision -- Judge Jertberg's decision. Is that only one --
Thomas R. Davis: I don't think Judge Jertberg's decision has to do with resident aliens. I think it has to do with the man who was a citizen and then left the country and lost his citizenship under Section 401 (j) which was enacted in 1944. There are other decisions --
William O. Douglas: But I thought we have to decide the resident alien point in this case.
Thomas R. Davis: No, I don't think you'll have to decide the resident alien point, Mr. Justice Douglas. The only possible relevance (Voice Overlap) --
William O. Douglas: (Voice Overlap) collateral estoppel, don't you?
Thomas R. Davis: Estoppel and if I may expatiate a little on that which is the other uncons -- nonconstitutional issue in the case, our -- let me recall. The Court raised this issue sua sponte, gave permission to the parties to amend the pleadings and send the case back. The appellee did amend his complaint to raise this issue. There was no hearing in the District Court in the sense that there was oral evidence or affidavits. There was an oral argument by the parties, and Judge Jertberg decided against the appellee. He rejected the issue of the defense of collateral estoppel and he put it that way. And, of course, we think he was correct. Now, the facts with relation to that are all in the indictment in criminal judgment of the -- in the earlier 1947 proceeding. And they appear in the record and that it appears the 2426 and the judgment of 2728. What happened in 1947 is that there was this indictment returned. The defendant pleaded guilty to count one of the indictment, count one was a provision that charged him with evading service in the draft by going to Mexico and remaining there until on or about November 1st, 1946. But it's very important, I think, for the issue of collateral estoppel that the indictment didn't charge that he was a citizen of the United States. It said as you will see on page 24, Franc Martinez-Mendoza, a male person within the class made subject to Selective Service under the Selective Service and Training. And the reason why that was said was that the Selective Service and Training Act related not only to citizens of the United States, but to resident aliens. It covered all citizens and resident aliens, and it was common to phrase indictments in the term -- in the general terms. And so -- now, what happened -- what happened was that the defendant pleaded guilty --
William O. Douglas: There is no -- would be no collateral estoppel if he was a resident alien.
Thomas R. Davis: There would be no -- we think there was no collateral estoppel even he were a citizen as I will to try to point out which I think it was, but I think there's -- the whole problem of collateral estoppel arises from, I think, the definition of that principle is very different from res judicata which says that if you have the same cause of action, anything that was or could have been raised in first cause of action is conclusive. Collateral estoppel is different. It provides that the parties are bound only by those issues which were actually litigated in the earlier case or were necessarily included in the judgment. And since clearly here, the causes of actions are different, it's the doctrine of collateral estoppel that applies. As I will try to show in the next few minutes, neither branch of the doctrine of federal estoppel applies here. It wouldn't actually put in litigation -- litigation the issue of citizenship because the government's indictment didn't say anything about the citizenship. He was a male person subject to the Act, and he pleaded guilty, and the judgment is in the same term. So, the issue of citizenship was never put in litigation.
Felix Frankfurter: He could have put it, couldn't he?
Thomas R. Davis: He could have put in litigation but he did not, because --
Potter Stewart: He could have, how?
Thomas R. Davis: He could have put it by pleading not guilty and denying that he was subject to the Act.
Potter Stewart: Denying he was a male person?
Thomas R. Davis: No, subject to the Act.
Earl Warren: Mr. Davis, when did he leave the country?
Thomas R. Davis: 1942.
Earl Warren: 1942?
Thomas R. Davis: 1942.
Earl Warren: And when was the Act amended to apply to aliens?
Thomas R. Davis: 1944.
Earl Warren: So, at the time he did leave --
Thomas R. Davis: Yes.
Earl Warren: -- he could have only have applied to a citizen.
Thomas R. Davis: Or resident aliens.
Earl Warren: No, I thought you said in 1944.
Thomas R. Davis: Yes but --
Earl Warren: It was amended 1922.
Thomas R. Davis: Oh, I'm sorry. You mean the Expatriation Act for the part. So, the Selective Service Act applied to resident aliens all along.
Earl Warren: Oh, I thought that's --
Thomas R. Davis: No, I'm sorry --
Earl Warren: -- that's when amended.
Thomas R. Davis: No, it applies from the beginning to resident aliens.
Earl Warren: Yes.
Thomas R. Davis: Or this from any time it's relevant to this case. It applies to resident aliens as well as to citizens. The issue was not actually put in litigation. Now, was it necessarily decided by the judgment? And I think, it's important to say that the rule is generally stated that it has to be clearly necessarily decided not a mere matter of speculation. The --
Potter Stewart: Before you proceed, I'm a little confused, I guess. But, how could he have put this question an issue in this criminal case?
Thomas R. Davis: I think that --
Potter Stewart: If it were a -- if it was a criminal offense whether or not he was a citizen as I understand you.
Thomas R. Davis: Well, I think that he -- it would have got in much good to put it an issue because he would have been liable even if he were just a resident alien before he went to Mexico. And -- but if he thought that for other purposes, it was important for him to get a decision in the litigation that he was or was not a citizen, I think he could have put an issue by asking for bill of particulars.
William J. Brennan, Jr.: But he could no have been a resident alien when he went to --
Thomas R. Davis: Well, he was a resident.
William J. Brennan, Jr.: When he went in 1942, there was nothing which stripped him of his American citizenship.
Thomas R. Davis: No, but he was a resident of the United States.
William J. Brennan, Jr.: Oh, he was an American citizen in 1942.
Thomas R. Davis: Well, yes. What I'm saying to Mr. Justice Stewart is that if he thought it was necessary to get himself a determination in the criminal case as to whether he was a citizen or not, he could have raised that issue. I don't think it would have done him any good in the criminal case.
Speaker: This is not at all relevant to his guilt or innocence of the offense.
Thomas R. Davis: That is the basis why I think that there was no collateral estoppel here.
Felix Frankfurter: Well then, is that quite so, he might have attacked the -- the mere fact that he was in the United States doesn't prove he was a resident alien.
Thomas R. Davis: That's true. I think as a matter of fact, he was.
Felix Frankfurter: That's isn't the question.
Thomas R. Davis: Yes.
Felix Frankfurter: But lawyers -- wouldn't they do things that are not so. Because --
Thomas R. Davis: Yes.
Felix Frankfurter: -- they think they're not so.
Thomas R. Davis: Yes, you are quite --
Felix Frankfurter: They might challenge it on both grounds.
Thomas R. Davis: That's right. I think as a matter of fact, it was done no good because the fact --
Felix Frankfurter: That isn't the question.
Thomas R. Davis: Yes. He could have.
William O. Douglas: Would a resident alien be relieved from responsibility if he ceased to be a resident?
Thomas R. Davis: But the whole gist of this offense occurred in 1942. That's the gist of the offense when he was clearly a resident alien or fairly a citizen. Before the Expatriation Act occur for the past in September 27th, 1944. That's the gist of the offense. That's the gist of count one as shown by the other two counts which the District Judge in the criminal case thought cast light on the first count.
William O. Douglas: I just assumed that an alien who left the country who had been a resident would cease to be a resident -- of the resident on leaving.
Thomas R. Davis: Not necessarily at all. This Court has held that in the Chew against Colding case that a man who was a resident and was debarred at the port from coming back was still a resident of the United States because he had lived here so long, and there was no showing that he had given up his residence, so that -- it isn't true at all, I think, Mr. Justice.
William O. Douglas: Was there any facts in this case to indicate that if he had the -- treated as an alien, that he still have the purpose to maintain his residence here?
Thomas R. Davis: There were no facts because there was a -- this was a plea of guilty. But, the point I'm trying to make, Mr. Justice, is that he would have been guilty of this offense even if he gave up his residence when he went abroad because he was at the time he was in the United States subject to the draft as a citizen or as a resident alien, and that by going abroad, he did not absolve himself from the criminal offense which had already been committed. I should -- some question has been raised by the appellee as to the use of the language in the indictment and that they remain until on or about November 1946. I would like to say it was -- we think that those words were unnecessary for the indictment. There were surplusage, but if they hadn't been there if it just said, and they remain, the indictment would have been a good indictment. I will also that we do not think that we, the government, would have been able to rely upon this criminal conviction as res judicata for the period up to November 1st, 1946, if the tables had been turned. That is I don't think that we would have been able to rely upon this indictment and the conviction as showing that this man had gone abroad for the purpose of evading the draft, and remain there up to and until November 1st, 1946. My time is up.
Earl Warren: Mr. Davis.
Bruce J. Terris: Mr. Chief Justice, if the Court please. I find myself in the very peculiar position of barely supporting my opponent with whom I have contested this issue so long on the first question before us, because I join with him in asserting that this properly should have been a one-judge court. In addition to the contentions ably advanced by Mr. Davis, may I also inquire whether the true task is not what in excessive zeal, I may have included in the prayer of the complaint, but rather what the trial judge in his considered judgment put in his judgment. And, in this particular case as it happens, some of what I'm saying is ex cathedra now, the record could easily be augmented to show what I'm about to say. I submitted a proposed judgment which included all of the injunctive relief which I thought was proper in the case. The United States attorney objected, citing a case in our own Ninth Circuit, which I think is relevant here, although I'm not sure I can pronounce it but Ng Kwock Gee versus Dulles 221 F.2d 942. And the gist of that case was at the Court, in similar circumstances, rejected the attempt of counsel to obtain injunctive relief. And so in our case, Judge Jertberg wrote to us, and said that he thought the United States Attorney was correct, and that I have been excessively zealous perhaps in the drafting of my proposed judgment, and in his own office, drafted a modified judgment in which he was very careful to omit any reference whatever until injunctive relief.
John M. Harlan II: Could I have the page number of that unpronounceable case?
Bruce J. Terris: Yes, Your Honor. I have it as 221 F.2d 942.
John M. Harlan II: 942 thank you.
Speaker: I take it, you have considered and rejected, that you disagree with the Solicitor General, and then you disagree with the right and you could have another goal, wouldn't you?
Bruce J. Terris: Your Honor, I have considered that. We're here for the --
Speaker: You have not, I guess.
Bruce J. Terris: We're here for the third time. I know that the Court has heard the constitutional contentions which are involved here time and time again. I earnestly assert that it is time now to reach the question. By saying that though --
William J. Brennan, Jr.: These were really a three-judge case. I gather we couldn't read it. There's no jurisdiction in the judgment below if this should have been a three-judge court.
Bruce J. Terris: That might be, Your Honor.
William J. Brennan, Jr.: That might be? It would be, wouldn't it?
Bruce J. Terris: In another words, the Court would not have jurisdiction if we had had three-judge.
William J. Brennan, Jr.: We have a jurisdiction to say that the lower court had no jurisdiction, and we have to say it had no jurisdiction.
Bruce J. Terris: It could have been a three-judge court.
Felix Frankfurter: Anyhow, you don't want to embrace that opportunity.
Bruce J. Terris: I do not, Your Honor.
William J. Brennan, Jr.: I'm not surprised.
Bruce J. Terris: This procedure of a Circuit Court of Appeals in this case rejecting the attempt of counsel to obtain more relief than the action entitled them to happen in Hall versus Welch. I'm having to cite orally, because I think Your Honor -- Your Honors understand that I received a very late communication concerning this question, just about a day before I left from California, Hall versus Welch 185 F.2d 525. I thoroughly agree with Mr. Davis that the assertion of that the word “injunction” should somehow be enlarged by judicial construction to include an action for declaratory relief simply because derivatively or contingently, there may also be an impact on federal officers. I think that assertion is entirely correct and I concur with them in it. I have looked at the F.2d reports on Trop and Perez, and it does not appear clearly whether injunctive relief was sought, but it does seem quite clear that a single-judge sat in both cases. And I would urge again that what is really determinative here is not what counsel sought, but what the Court gave.
Speaker: Do you think that the stipulation appearing particularly at record 35 has any significance while your stipulation issue the fact would apply within the issue that the law would apply?
Bruce J. Terris: Well, I'm certainly bound by it, Your Honor, yes.
Speaker: Well, I don't think it's about an injunction.
Bruce J. Terris: No, it doesn't. Thank you.
William J. Brennan, Jr.: You did the (Inaudible) that reviewed the statute if it reaches the case thoroughly, reaches it by merely or even merely with your application for an injunction. That's the way the statute reads from the fact what the judge gave or anything else to which it's stipulated has nothing to do with it.
Bruce J. Terris: Well, Your Honor, we could think of it this way, in terms of different counts of the same complaint. A court can reasonably assume jurisdiction of a particular count and try it and validly try it and reject taking jurisdiction over another count and there would be no essential difference between that and what has happened here. I know that the hour is late. I believe that the constitutional issues have been exhaustedly briefed, but I would like to speak on the other nonconstitutional issue which has emerged from the Court sua sponte, and that is this question of collateral estoppel. The Solicitor General has, in my opinion, avoided the essential question here with almost unbelievable deafness. There is a basic fact before the Court which is agreed upon and stipulated, too. And that is, that in 1944, when this Section 401 (j) was passed, Mendoza was a nonresident alien. He was in Mexico, because he had gone there in 1942. Now, when Judge Yankwich of our Southern District subsequently tried him and found him guilty, he found him guilty of a continuing offense not from 1942 to 1944 on this statute would have made him a nonresident alien, and thus, not open to or rather available for Selective Service. But Judge Jertberg found him guilty of a continuing offense from 1942 until 1946. And I assert in closing if the Court please, it's says --
Potter Stewart: It's a guilty plea, wasn't it?
Bruce J. Terris: Yes, it was, Your Honor. He pleaded guilty to it, and if that constitutes an admission, I can't imagine in what context it constitutes an admission. Because the judgment of conviction made after all of the proceedings where true, reincorporated the same finding, is it hypertechnical? Is this is a piece of logic that has no real flesh and blood significance? Judge Jertberg had to decide the extent of punishment for a man who had committed an offense over a given period of time. If it had been two years instead of four years, I urge that it is a reasonable and proper inference that he would have taken a lesser period of time into consideration.